Citation Nr: 1522012	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-29 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied service connection for hypertension claimed as secondary to PTSD, as well as, denied service connection for bilateral hearing loss and tinnitus.  In June 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been associated with the paper file.

In March 2014, the Board determined that the Veteran was not entitled to service connection for hypertension to include as secondary to service-connected PTSD.  At that time, the Board also remanded for further development the claims for service connection for hearing loss and tinnitus.  The Veteran appealed the Board's March 2014 decision with respect to the hypertension claim, to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for remand, filed by representatives for parties, vacating that portion of the decision in which the Board denied service connection for hypertension and remanding those matters to the Board for further proceedings consistent with the joint motion.  Of note, in an August 2014 rating decision, the AOJ granted the claims for service connection for hearing loss and tinnitus and those issues are no longer on appeal. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  A review of the documents in Virtual VA reveals that they are duplicative of the documents in VBMS or irrelevant evidence to the claims on appeal.  The electronic files also contain additional evidence that was obtained following the October 2011 SOC.  In an April 2015 statement, the Veteran waived initial review of the same by the agency of original jurisdiction (AOJ). 

For reasons expressed below, the matter on appeal is remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the parties' joint motion for remand (JMR), and the Board's review of the claims file, further AOJ action on the claim on appeal is warranted.  

In the JMR, the parties (through their representatives) determined that the Board erred when it found that a negative opinion was implied by the October 2010 VA examiner with respect to whether the Veteran's hypertension was aggravated by service-connected PTSD.  In the March 2014 decision, the Board explained that it reached such conclusion based on the VA examiner's statement that the Veteran's hypertension had remained stable since onset.  Further, the Board noted that although the treatment records included an increased dosage amount of hypertension medication over the years, the records did not indicate worsening beyond the natural progression of the disability.  

The parties to the JMR determined that the Board's finding of an implied negative opinion based on the October 2010 VA examiner's statement that the Veteran's hypertension had been stable since onset was error because the examiner also noted that she did not have firm documentation as to the date of the Veteran's initial hypertension diagnosis.  Further, the parties indicated that an opinion regarding aggravation should have been expressly addressed,  as the October 2010 VA examiner noted that PTSD was one of the Veteran's multiple risk factors for hypertension.  The parties agreed that the appeal should be remanded to the Board so that the Board can procure a VA medical opinion regarding whether it is at least as likely as not that the Veteran's service-connected PTSD aggravates his hypertension.  

The Board also observes that the October 2010 VA examiner noted that to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused by his service-connected PTSD would require mere speculation.  In reaching that conclusion, the examiner cited the Veteran's multiple risk factors for hypertension, including PTSD.  The parties to the JMR addressed the examiner's response regarding causation and did not indicate that the non-opinion or rationale was problematic.  

In consideration of the March 2015 JMR, the Board finds that a remand for further medical opinion is needed before a fully informed decision may be rendered on the claim remanded by the Court.  Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, on remand, the AOJ should arrange to obtain from the October 2010 VA examiner or other appropriate physician to provide an addendum opinion that addresses the likelihood that the Veteran's hypertension is aggravated (worsened beyond natural progression) by his service-connected psychiatric disability.
 
Prior to obtaining further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain all pertinent records of VA evaluation and/or treatment of the Veteran.  As treatment records from the VA Medical Center (VAMC) in Erie, Pennsylvania, dated to December 2014, are of record, any pertinent records from that facility since that date should be obtained. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remanded by the Court (to include as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Erie VAMC all relevant, outstanding VA outpatient treatment records, dated since December 2014.  Follow the procedures of  38 C.F.R. § 3.159 (2014) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the October 2010  VA examiner an addendum opinion in connection with the claim for hypertension.  If the October 2010  VA examiner is no longer available, document that fact in the claims file, and obtain an addendum opinion from another appropriate physician based on claims file review.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the designated clinician, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.  

The clinician should offer an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension is aggravated (worsened beyond natural progression), by service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.  

Complete, clearly-stated rationale for the conclusions reached must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




